Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-20 renumbered as 1-10 respectively are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of a sealing strand comprising a plurality of strand parts that are connected to each other at abutting ends and having double sided adhesive tape provided on each strand part and having an adhesive surface that faces away from the sealing strand, and having are movable protective strip on the adhesive surface wherein the protective strip  at the butt joints of the abutting ends of the strand parts has a respective connecting tab that overlaps abutting ends of the protective strip of the strand parts and a connecting between the connecting tab and the overlapped abutting ends of the protective strip portions of the strand parts in which it starts only at a distance from the butt joint and wherein the connection of the connecting tab to at least one of the two overlapped abutting ends starts in a region of successive separating cuts and follows one after another in a strand longitudinal direction in the abutting end of the protective strip portion is seen as an unobvious improvement over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634